DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 8/19/2022. Claims 1, 5, 7, 9, 13, 16-17, and 23-26 are currently amended. Claims 6 and 21-22 are canceled. Claims 1-5, 7-20, and 23-30 are pending review in this action. The previous objections regarding the specification and the claims are withdrawn in light of Applicant's amendment to the specification and the claims. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claim 13. The previous 35 U.S.C 102 and The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to the claims, however the use of the same single reference (102) and combination of references (103) art references used in the previous office action have been upheld as reading on the claims. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruther et al. (US 20190067738A1).
Regarding Claim 1, Ruther discloses a process for functionalizing the electrically conductive surface of an electrode (substrate) [0151-0154] by electro-grafting of a polymeric film obtained from an ionic liquid monomer [0139, 0146], the cation of which bears at least one electro-polymerizable function [0099, 0178]. Ruther further discloses that the electro-grafting is performed using an electrolytic solution formed from said ionic liquid, where appropriate supplemented with a support electrolyte (lithium salt) [0128, 0138-0141].
Regarding Claim 2, Ruther further discloses that the electrode (substrate) is intended for a lithium battery [0138-0139].
Regarding Claim 3, Ruther further discloses that the electrode (substrate) may be a lithium-based electrode [0047].
Regarding Claim 4, Ruther further discloses that the electrode (substrate) may have at the surface a film of lithium transition metal oxide [0047].
Regarding Claim 7, Ruther further discloses that the electro-grafting is performed using an electrolytic solution formed from said ionic liquid supplemented with a lithium salt [0138-0141].
Regarding Claim 8, Ruther further discloses that the electro-polymerizable function is an activated vinyl function [0089].
Regarding Claim 9, Ruther further discloses that the cation of said ionic liquid is an aliphatic ammonium cation corresponding to the general formula (II) (see below), wherein R1, R2, R3 and R4 represent, independently of each other, a hydrocarbon-based group, with at least one of the groups R1, R2, R3 and R4 being a hydrocarbon-based group bearing at least one electro-polymerizable function (see Figure 6, [0137]).

    PNG
    media_image1.png
    143
    187
    media_image1.png
    Greyscale

Formula (II) (Instant Application)
Regarding Claim 11, Ruther further discloses that the anion of said ionic liquid may be bis(trifluoromethylsulfonyl)imide (TFSI), which includes a negatively charged nitrogen atom (see formula XI below) [0052-0054].
Regarding Claim 12, Ruther further discloses that the anion of said ionic liquid may be bis(trifluoromethylsulfonyl)imide (TFSI) [0052-0054].
Regarding Claim 13, Ruther further discloses that the anion of the ionic liquid may be a bis(trifluoromethylsulfonyl)imide (TFSI) compound of formula (XI) (see below) (Figure 5, [0052-0054, 0136]).

    PNG
    media_image2.png
    174
    320
    media_image2.png
    Greyscale

Formula (XI) (Instant Application)
Regarding Claim 15, Ruther further discloses that the electro-grafting is performed by polarization under cyclic voltammetry conditions, by adjusting the operating conditions to control the properties of the polymeric film formed [0013, 0107, 0154].
Regarding Claim 16, Ruther further discloses that the process includes at least the steps consisting in: (i) preparing an electrolytic solution being formed from an ionic liquid, where appropriate supplemented with a support electrolyte [0138-0141, 0149, 0153]; (ii) electrolyzing said solution in an electrolysis cell using said electrode on which the polymeric film is to be formed, as working electrode, and at least one counter electrode, under conditions suitable for the formation of a polymeric film covalently grafted onto the surface of the electrode [0121-0122, 0154].
Regarding Claim 17, Ruther discloses a process which produces a structure (battery) [0125-0126] comprising an electrode having an electrically conductive or semi-conductive surface [0151-0154], onto which is covalently grafted a polymeric film, obtained by electro-polymerization from an ionic liquid monomer [0044, 0139, 0146], the cation of which bears at least one electro-polymerizable function [0099, 0178]. Ruther further discloses that the said polymeric film is obtained using an electrolytic solution formed from said ionic liquid, where appropriate supplemented with a support electrolyte (lithium salt) [0128, 0138-0141].

Regarding Claim 18, Ruther further discloses that the substrate electrode (substrate) may be a lithium-based electrode [0047].
Regarding Claim 19, Ruther further discloses that the electrode (substrate) may have at the surface a film of lithium transition metal oxide [0047].
Regarding Claim 20, Ruther further discloses that the electro-grafted polymeric film may  have a thickness of between several nm (1-10 nm) to about 1000 nm [0085].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (US 20190067738A1) as applied to Claim 4 above, and further in view of Yamada et al. (US 20110311864A1).
In Regards to Claim 5 (Dependent on Claim 4):
	Ruther discloses the process of Claim 4 as set forth above. Ruther further discloses that the electrode (substrate) may include typical electrode materials such as lithium manganese oxide, lithium nickel manganese oxide, lithium nickel cobalt manganese oxide [0047].
Ruther is deficient in disclosing that the electrode has at the surface a film of lithium nickel oxide (LiNiO2).
Yamada discloses a nonaqueous electrolyte battery which may include a gelled electrolyte (Figure 1, [0010]). Yamada further teaches that the nonaqueous electrolyte battery includes a cathode which may be composed of electrode active materials such as composite oxides that include lithium and transition metal elements including lithium manganese composite oxide, lithium manganese nickel composite oxide, lithium nickel cobalt composite oxide, and lithium nickel composite oxide [0104]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the electrode material of the electrode of Ruther, a lithium nickel composite oxide (LiNiO2), as is it known in the art to be an equivalent alternative to lithium manganese oxide, lithium manganese nickel oxide, and lithium nickel cobalt oxide, as taught by Yamada. By doing so, all of the limitations of Claim 5 are met.
In Regards to Claim 23 (Dependent on Claim 6):
Ruther discloses the process of Claim 6 as set forth above. Ruther discloses a process for functionalizing the electrically conductive or semi-conductive surface of an electrode (substrate) [0151-0154], wherein the electrode (substrate) may be a lithium-based electrode [0047]. Ruther further discloses that the process provides an electrode on which is covalently grafted an electrically insulating polymeric film [0044, 0091], obtained by electro-grafting of a polymeric film obtained from an ionic liquid monomer [0139, 0146], the cation of which bears at least one electro-polymerizable function [0099, 0178]. Ruther further discloses that the electrode provided with said electro-grafted polymeric film is obtained using an electrolytic solution formed from said ionic liquid, where appropriate supplemented with a support electrolyte (lithium salt) [0128, 0138-0141].
Ruther is deficient in disclosing that the process includes a step of gelling the polymeric film by adding a solution of lithium salt in a dinitrile compound of formula N=C-R-C=N, in which R is a CnH2n hydrocarbon-based group, n being an integer between 1 and 6, or in one or more solvents such as carbonates, resulting in a gelled electrolytic membrane. 
Yamada further discloses that the nonaqueous electrolyte battery includes a positive electrode, negative electrode, and nonaqueous electrolyte, wherein the negative electrode includes a gelled coating formed on the surface of the negative electrode [0010]. Yamada further discloses that the gelled coating is formed by forming a polymer coating of heteropolyacids and heteropolyacid compounds on the surface of the negative electrode via electrolysis, which exist in a gel state with the nonaqueous electrolyte [0108]. Yamada further discloses that the electrolyte solution may include a nonaqueous solvent, an electrolyte salt, a nitrile group-containing hydrocarbon compound, and at least one of a heteropolyacid and a heteropolyacid compound [0036]. Yamada further discloses that the nitrile group-containing hydrocarbon compound may be malononitrile or succinonitrile [0041], which follows the formula N≡C-R-C≡N, in which R is a CnH2n hydrocarbon-based group, n being an integer between 1 and 6. Yamada further discloses that the nonaqueous solvent preferably includes at least one selected from the group of  ethylene carbonate (EC), propylene carbonate (PC), dimethyl carbonate (DMC), diethyl carbonate (DEC), and ethylmethyl carbonate (EMC) [0076]. Yamada further teaches that polymer compounds may “gel” by absorbing a nonaqueous solvent [0083-0084]. Yamada further teaches that a such a gel electrolyte is preferable as it provides high conductivity and prevents leaking [0161].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the process of Ruther to include a step of “gelling” the polymeric film by introducing a solution of lithium salt and dinitrile compound to an electrode with a polymer coating, as it is known in the art to produce a gelled electrolytic membrane, as taught by Yamada, and the skilled artisan would have a reasonable expectation of success in providing a gelled electrolytic membrane with high conductivity which also prevents leakage of the electrolyte. By doing so, all of the limitations of Claim 23 have been met.
In Regards to Claim 24 (Dependent on Claim 23):
Ruther as modified by Yamada discloses the process of Claim 23 as set forth above. Yamada further discloses that the nitrile group-containing hydrocarbon compound may be malononitrile or succinonitrile [0041]. Therefore, all of the limitations of Claim 24 are met.
In Regards to Claim 25 (Dependent on Claim 23):
Ruther as modified by Yamada discloses the process of Claim 23 as set forth above. Yamada further discloses that the electrolyte solution may be prepared using 1.2 mol/kg of the electrolyte salt lithium hexafluorophosphate (LiPF6) in a 3:7 (weight ratio) solvent mixture of ethylene carbonate (EC) and dimethyl carbonate (DMC) [0219]. Yamada further discloses that the polymer may be added in a concentration between 0.01-3 wt%, whereas the nitrile compound may be added in a concentration between 0.01-10 wt% (Table 1, [0200-0201, 0209, 0219]). 
As such, the skilled artisan would appreciate that there are several embodiments which would provide an electrolyte solution with a composition such that the [polymer]/[dinitrile compound + lithium salt] mass ratio is between 10/90 (0.11) and 90/10 (9). For example, assuming a 1 kg basis for the solvent mixture, it is possible to have an embodiment in line with the invention of Yamada wherein the electrolyte solution has a composition of: 0.3 kg EC, 0.7 kg DMC, 0.18 kg LiPF6, 0.012 kg malononitrile, and 0.036 kg polymer, thus resulting in a [polymer]/[dinitrile compound + lithium salt] mass ratio of 0.19. Therefore, all of the limitations of Claim 25 are met. 
In Regards to Claim 26 (Dependent on Claim 23):
Ruther as modified by Yamada discloses the process of Claim 23 as set forth above. Ruther further discloses that the process produces a battery [0125-0126] comprised of the electrode having a polymer coated surface [0126]. Upon the modification of Ruther by Yamada, the battery of Ruther would necessarily have the electrode/electrolytic membrane assembly, comprising an electrode supporting a gelled electrolytic membrane obtained on conclusion of the process of Claim 22. Therefore, all of the limitations of Claim 26 are met.
In Regards to Claim 27 (Dependent on Claim 26):
Ruther as modified by Yamada discloses the process of Claim 26 as set forth above. Ruther further discloses that the substrate electrode (substrate) may be a lithium-based electrode [0047].Therefore, all of the limitations of Claim 27 are met.
In Regards to Claim 28 (Dependent on Claim 27):
Ruther as modified by Yamada discloses the process of Claim 27 as set forth above. Modified Ruther further discloses the use of the electrode/electrolytic membrane assembly as defined in Claim 27, in a lithium battery [0125-0126]. Therefore, all of the limitations of Claim 28 are met.
In Regards to Claim 29 (Dependent on Claim 27):
Ruther as modified by Yamada discloses the process of Claim 27 as set forth above. Modified Ruther further discloses a lithium battery, comprising an electrode/electrolytic membrane assembly as defined in Claim 27 [0125-0126]. Therefore, all of the limitations of Claim 29 are met.
In Regards to Claim 30 (Dependent on Claim 27):
Ruther as modified by Yamada discloses the process of Claim 27 as set forth above. Modified Ruther further discloses a lithium battery comprising: - an electrode/electrolytic membrane assembly as defined in Claim 27 [0125-0126], in which the electrode is a lithium-based electrode [0047]; and - a negative electrode may be in contact (necessarily occurs in stacked electrode configurations) with the face of the gelled electrolytic membrane that is opposite the positive electrode [0126]. Therefore, all of the limitations of Claim 30 are met.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (US 20190067738A1) as applied to Claim 1 above, and further in view of Gayot et al. (US 20160211549A1).
In Regards to Claim 10 (Dependent on Claim 1):
Ruther discloses the process of Claim 1 as set forth above.
Ruther is deficient in disclosing that the cation of said ionic liquid is of formula (V) (see below), wherein nBu corresponds to n-butyl).
Gayot discloses a polymer composition for ion conduction which includes an ionic liquid, wherein the cation of the ionic liquid has a polymerizable function [0039-0042]. Gayot further discloses that the ionic liquid cation may be N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium (shown in formula V below) wherein nBu corresponds to n-butyl [0053, 0073-0075]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the ionic liquid cation of Ruther, N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium, as is it known as a cation for an ionic liquid for use in an ion-conducting polymer composition, as taught by Gayot. By doing so, all of the limitations of Claim 10 have been met.

    PNG
    media_image3.png
    154
    386
    media_image3.png
    Greyscale

Formula (V) (Instant Application)
In Regards to Claim 14 (Dependent on Claim 1):
Ruther discloses the process of Claim 1 as set forth above. Ruther further discloses that the anion of said ionic liquid may be bis(trifluoromethylsulfonyl)imide (TFSI) [0052-0054].
Ruther is deficient in disclosing that the cation of said ionic liquid is N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium.
Gayot discloses a polymer composition for ion conduction which includes an ionic liquid, wherein the cation of the ionic liquid has a polymerizable function [0039-0042]. Gayot further discloses that the ionic liquid cation may be N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium (shown in formula V above) wherein nBu corresponds to n-butyl [0053, 0073-0075]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the ionic liquid cation of Ruther, N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium, as is it known as a cation for an ionic liquid for use in an ion-conducting polymer composition, as taught by Gayot. By doing so, all of the limitations of Claim 14 are met.
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
The Applicant argues that Ruther (US 2019/0067738 A1) fails to disclose electro-grafting being performed using an electrolytic solution formed from an ionic liquid, where appropriate supplemented with a support electrolyte (Applicant Arguments/Remarks p.13). However, Ruther discloses that the electro-grafting is performed using an electrolytic solution formed from the ionic liquid, where appropriate supplemented with a support electrolyte (lithium salt) [0128, 0138-0141]. The examiner notes that claim language such as “formed from” can be interpreted as “comprising”, which is open ended and does not limit the components which can be included in the electrolytic solution; if the Applicant intends to claim that the electrolytic solution should be limited to include only the ionic liquid and where appropriate, a support electrolyte, a closed-ended transitional phrase such as “consisting of” should be used.
The Applicant submits that the modification of Ruther in view of Yamada (US 2011/0311864 A1) would not be obvious to one of ordinary skill in the art for at least the reasons of:
 a) Ruther’s disclosure relates to the formation of solid polymer electrolytes free of non-ionic solvents (Applicant Arguments/Remarks p.12 and 14) while Yamada’s disclosure relates to a non-aqueous electrolyte (Applicant Arguments/Remarks p.14);
b) As Ruther and Yamada are in different fields, a combination of the references would be the result of hindsight reasoning;
c) The proposed modification of Ruther in view of Yamada would not be obvious to include a step of “gelling” the polymeric film as the intended use of the modifying reference is not to gel the polymeric film, but rather to suppress reaction between the electrode and electrolyte.
Regarding a) above, though the examiner agrees that the focus of the disclosures of Ruther and Yamada are not identical, they are close enough in subject matter and scope to reasonably believe that the skilled artisan may find both disclosures while performing a single search. Ruther discloses a process which provides an electrode on which is covalently grafted an electrically insulating polymeric film is formed, and may serve as a solid polymer electrolyte [0001, 0044, 0091]. Yamada discloses a nonaqueous electrolyte battery including a nonaqueous electrolyte and a negative electrode which includes a gelled coating formed on the surface of the negative electrode [0010]. Yamada further discloses that the gelled coating is formed by forming a polymer coating of heteropolyacids and heteropolyacid compounds on the surface of the negative electrode via electrolysis, which exist in a gel state with the nonaqueous electrolyte [0108]. Thus, both involve a polymer-coated electrode which is related to some extent to an electrolyte.
Regarding b) above, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding c) above, though the examiner agrees that Yamada does not use the nitrile-containing compound with the main intent to “gel” the polymer film, Yamada teaches that polymer compounds may “gel” by absorbing a nonaqueous solvent [0083-0084], and that such a gel electrolyte is preferable as it provides high conductivity and prevents leaking [0161]. Thus, the motivation to make the above detailed modification (i.e. providing a gelled electrolytic membrane with high conductivity which also prevents leakage of the electrolyte) is within the scope of what is taught by Yamada, and the final result (though not the main focus of the modifying reference), still performs the claimed function. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724